Case 1:18-cr-00691-JGK Document 54 Filed 01/27/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

~ against - 18 Cr. 691 (JGK)
DARRELL MCLEOD ORDER
EX PARTE
Defendant. UNDER SEAL

 

JOHN G. KOELTL, District Judge:

The Probation Office advised that it intends to conduct a
consent search after previously submitting an ex parte
application for an Order to search under the All Writs Act which
was not pursued. Copies are attached.

Therefore, if the consent search is conducted, the
Government should report on the results of the search with an
affidavit of a person with knowiedge that explains the results
of the search and the circumstances showing that voluntary
consent was obtained.

SO ORDERED.

Dated: New York, New York ey
November 18, 2020 bi he
i = John G. Koeltl
Rated States District Judge

 
Case 1:18-cr-00691-JGK Document 54 Filed 01/27/21 Page 2 of 4

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

TO BE FILED UNDER SEAL

)
UNITED STATES OF AMERICA )
) APPLICATION FOR SEARCH ORDER
VS. )
) 18-CR-691-01(JGK)
Darrell McLeod )
)

The United States Probation Office by its Officer Adam Pakula hereby applies to the Court for a
Search Order for a residence of Darrell McLeod. Application is made pursuant to Section 1651 of
Title 28 United States Code.

The purpose of this search order application is to establish reasonable cause to conduct a search of
McLeod’s reported residence, located at 360 East 137" Street, Apt#13H, Bronx, NY.

Darrell McLeod was sentenced before Your Honor on January 16, 2020, after pleading guilty to
Distribution and Possession with Intent to Distribute Crack Cocaine (21 USC 841(b)CLK(C)), a
Class C Felony. He was sentenced to Time Served (17 Days), followed by a thirty-six (36) month
Term of Supervised Release.

By way of background in the instant offense, Darrell McLeod conspired to distribute less than 2.8
grams of cocaine base.

Darrell McLeod commenced his term of supervision on January 16, 2020. As part of McLeod’s
special conditions, Your Honor ordered that McLeod participate in a six (6) month residential drug
treatment program; five (5) months of location monitoring and participate in mental health
treatment at the discretion of the probation office.

On January 28, 2020, McLeod entered the Odyssey House residential drug treatment program.
However, on February 13, 2020, McLeod was discharged from the program as a failure due to his
inability to adhere to the facility rules and regulations.

As such, on February 14, 2020, a violation of supervised release report, with a request for a
warrant, was sent to Your Honor. On March 17, 2020, the Court issued a summons for March 24,
2020. The summons date has since been adjourned on several occasions.

 
Case 1:18-cr-00691-JGK Document 54 Filed 01/27/21 Page 3 of 4

On November 11, 2020, at approximately 7:51 AM, the undersigned officer received a call from
McLeod’s girlfriend, Shakeima Gonzalez. Ms. Gonzalez stated that McLeod has been threatening
her and that Mcleod had been banging on her door since 3 AM. The undersigned advised Ms.
Gonzalez to contact the police and to file a police report.

Ms. Gonzalez did file a police report and McLeod is wanted by the NYPD for Strangulation and
Aggravated Harassment. In addition, Ms. Gonzalez reported to the police and to the undersigned
officer that McLeod is known to carry a firearm. In addition, Ms. Gonzalez advised the
undersigned officer that she was on a facetime video cal! with McLeod and he showed her a firearm
during the facetime call and threatened to shoot her. Ms. Gonzalez fears for her safety and
wellbeing. It shall be noted that McLeod and Ms. Gonzalez do not reside at the same residence.

As previously mentioned, McLeod is in violation status. His adjustment to supervision has been
poor. He is presently unemployed.

In order to determine if McLeod is in possession of any firearms or any other items that may be
considered contraband, it is considered necessary and desirable to permit the U.S. Probation
Department’s Special Operations Response Team (SORT) to conduct a search of Darrell
McLeod’s residence of 360 East 137" Street, Apt#13H, Bronx, NY 10454.

WHEREFORE, I respectfully request that the Court issue a Search Order allowing said search.

Dated: New York, New York
November 13, 2020
Respectfully submitted,

By: /s/ Adam Pakula
Adam Pakula
U.S. Probation Officer Specialist
(212) 805-5171

Approved by:

Ed Johnion

Ed Johnson
Deputy Chief U.S. Probation Officer

 

 
Case 1:18-cr-00691-JGK Document 54 Filed 01/27/21 Page 4 of 4

Kathy Donald

From: Adam Pakula

Sent: Tuesday, November 17, 2020 12:19 PM

To: Kathy Donald

Subject: Updated information on the Darrell McLeod Search Order Application
Hi Ms. Donald,

The judge and | spoke on Friday pertaining to the search order application that | sent to chambers. | am writing to
provide further information to the Judge on this topic. The Judge had some questions relating to the search order
application. | have spoken with the AUSA and at this time, there does not appear to be enough of a basis for the All
Writs Search Order application. As such, our plan is to try to obtain consent to search from the leasee of McLeod’s
residence. The AUSA and [ believe that this is the best course of action at this time. We plan on conducting this
operation, in conjunction with the NYPD, on Friday.

lam available if the Judge has any additional questions or concerns. Please treat this email as confidential.

Thank you,

Adam Pakula

U.S. Probation Officer Specialist
SDNY

(212) 805-5171

 
